Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,068,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claimed limitations overlaps with the current claims to a certain degree of rewording and rephrasing.

Current application (17/350,686)
US Patent (11,068,539)
32. An apparatus comprising 
at least one processor and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
receive, via a network interface, a related records query, the related records query identifying at least one record stored in an electronic database comprising a plurality of records; 













receive, via the network interface, transaction data; 


determine, based on the transaction data, at least one related record that is related to the at least one record; 
apply a set of recommendation engine constraints to the at least one related record; 
in a circumstance in which the at least one related record does not satisfy the set of recommendation engine constraints; 
determine keyword metadata associated with the at least one related record; 
select a first substitute record of a plurality of substitute records based at least in part on comparing the keyword metadata with a set of keywords associated with one or more of the plurality of substitute records; and 
provide the first substitute record in response to the related records query.
1.  An apparatus for generating record metrics for a record, the apparatus comprising a processor and a memory, the memory storing one or more programs that, when executed by the processor, causes the apparatus to:

receive, via a network interface, a set of transaction data, wherein the set of transaction data identifies multiple records and includes transaction data for each of the multiple records;

identify, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;

perform text mining on each of the multiple records to identity a set of keywords associated with the set of metrics; and
store in an electronic database, the related records and the set of keywords;

receive, via the network interface, a related records query from an external device, the related records query identifying at least one record stored in the electronic database;
determine, based on the transaction data, at least one related record that is related to the identified at least one record; and





select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
33. The apparatus of Claim 32, wherein the related records query is received from an external device.                                                                                                                                                                                 
1… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
34. The apparatus of Claim 32, further caused to: generate, using the transaction data, one or more metrics for parings of records; and determine that the at least one related record is related to the at least one record using the one or more metrics.
1.. identify, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;
perform text mining on each of the multiple records to identity a set of keywords associated with the set of metrics; and
35. The apparatus of Claim 34, wherein the one or more metrics comprise at least one of a confidence metric, a value metric, or a lift metric.
3. The apparatus of claim 1, wherein the set of metrics comprises one or more of: a confidence value, a support value, or a lift value.
36. The apparatus of Claim 35, wherein the at least one related record is related to the at least one record when the confidence metric satisfies a first threshold and the lift metric satisfies a second threshold.
1… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
37. The apparatus of Claim 32, wherein the recommendation engine constraints comprise a set of predefined rules.
1… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
38. The apparatus of Claim 37, wherein the predefined rules comprise at least one of a pricing rule or a classification rule.
1… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
39. A method comprising: receiving, via a network interface, a related records query, the related records query identifying at least one record stored in an electronic database comprising a plurality of records; 
receiving, via the network interface, transaction data; determining, based on the transaction data, at least one related record that is related to the at least one record; applying a set of recommendation engine constraints to the at least one related record; in a circumstance in which the at least one related record does not satisfy the set of recommendation engine constraints: determining keyword metadata associated with the at least one related record; selecting a first substitute record of a plurality of substitute records based at least in part on comparing the keyword metadata with a set of keywords associated with one or more of the plurality of substitute records; and providing the first substitute record in response to the related records query.
5. A method for generating record metrics for a record, the method comprising:



receiving, via a network interface, a set of transaction data, wherein the set of transaction data identifies multiple records and includes transaction data for each of the multiple records;

identifying, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;

performing text mining on each of the multiple records to identity a set of keywords associated with the set of metrics; and

storing, in an electronic database, the related records and the set of keywords^ receiving, via the network interface, a related records query from an external device, the related records query identifying at least one record stored in the electronic database;

determining, based on the transaction data, at least one related record that is related to the identified at least one record; and

selecting a first substitute record for the at least one related record and providing the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
40. The method of Claim 39, wherein the related records query is received from an external device.
5… selecting a first substitute record for the at least one related record and providing the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
41.  The method of Claim 39, further comprising: generating, using the transaction data, one or more metrics for parings of records; and determining that the at least one related record is related to the at least one record using the one or more metrics.
5… identifying, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;
performing text mining on each of the multiple records to identity a set of keywords associated with the set of metrics;
42. The method of Claim 41, wherein the one or more metrics comprise at least one of a confidence metric, a value metric, or a lift metric.
7. The method of claim 5, wherein the set of metrics comprises one or more of: a confidence value, a support value, or a lift value.
43. The method of Claim 42, wherein the at least one related record is related to the at least one record when the confidence metric satisfies a first threshold and the lift metric satisfies a second threshold.

5… selecting a first substitute record for the at least one related record and providing the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
44. The method of Claim 39, wherein the recommendation engine constraints comprise a set of predefined rules.
5… selecting a first substitute record for the at least one related record and providing the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
45. The method of Claim 44, wherein the predefined rules comprise at least one of a pricing rule or a classification rule.
5… selecting a first substitute record for the at least one related record and providing the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
46.  A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive, via a network interface, a related records query, the related records query identifying at least one record stored in an electronic database comprising a plurality of records; receive, via the network interface, transaction data; 

determine, based on the transaction data, at least one related record that is related to the at least one record;

apply a set of recommendation engine constraints to the at least one related record;

in a circumstance in which the at least one related record does not satisfy the set of recommendation engine constraints:



determine keyword metadata associated with the at least one related record; select a first substitute record of a plurality of substitute records based at least in part on comparing the keyword metadata with a set of keywords associated with one or more of the plurality of substitute records; and provide the first substitute record in response to the related records query.
9. A computer program product for generating record metrics for a record, the computer program product comprising a non-transitory computer-readable storage medium storing one or more programs that, when executed by an apparatus, causes the apparatus to:

receive, via a network interface, a set of transaction data, wherein the set of transaction data identifies multiple records and includes transaction data for each of the multiple records;

identify, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;

perform text mining on each of the multiple records to identity a set of keywords associated with the set of metrics; and

store, in an electronic database, the related records and the set of keywords receive, via the network interface, a related records query from an external device, the related records query identifying at least one record stored in the electronic database:
determine, based on the transaction data, at least one related record that is related to the identified at least one record: and
select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
47. The computer program product of Claim 46, wherein the related records query is received from an external device.
9… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
48. The computer program product of Claim 46, wherein the computer-executable program code portions further comprise program code instructions configured to:
generate, using the transaction data, one or more metrics for parings of records; and
determine that the at least one related record is related to the at least one record using the one or more metrics.
9… identify, a set of related records using the set of transaction data by calculating a set of metrics for each pairing of each of the multiple records;


perform text mining on each of the multiple records to identity a set of keywords associated with the set of metrics;
49. The computer program product of Claim 48, wherein the one or more metrics comprise at least one of a confidence metric, a value metric, or a lift metric.
11.    The computer program product of claim 10, wherein the set of metrics comprises one or more of: a confidence value, a support value, or a lift value.
50. The computer program product of Claim 49, wherein the at least one related record is related to the at least one record when the confidence metric satisfies a first threshold and the lift metric satisfies a second threshold.
9… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.
51. The computer program product of Claim 46, wherein the recommendation engine constraints comprise a set of predefined rules, wherein the predefined rules comprise at least one of a pricing rule or a classification rule.
9… select a first substitute record for the at least one related record and provide the first substitute record to the external device upon the first substitute record satisfying a recommendation engine constraint.



Claims 32-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,102,308.   Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claimed limitations overlaps with the current claims to a certain degree of rewording and rephrasing.
Current application (17/350,686)
US Patent (10,102,308)
32. An apparatus comprising 
at least one processor and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 

receive, via a network interface, a related records query, the related records query identifying at least one record stored in an electronic database comprising a plurality of records; receive, via the network interface, transaction data; 


determine, based on the transaction data, at least one related record that is related to the at least one record; 

apply a set of recommendation engine constraints to the at least one related record; 

in a circumstance in which the at least one related record does not satisfy the set of recommendation engine constraints: 

determine keyword metadata associated with the at least one related record; 
select a first substitute record of a plurality of substitute records based at least in part on comparing the keyword metadata with a set of keywords associated with one or more of the plurality of substitute records; and 
provide the first substitute record in response to the related records query.
1. An apparatus for determining related records in an electronic database, the apparatus comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the apparatus to:
receive, via a network interface, a related records query from an external device, the related records query identifying at least one record stored in the electronic database;

receive, via the network interface, transaction data from transaction management circuitry;
determine, based on the transaction data, at least one related record that is related to the identified at least one record;

apply a set of recommendation engine constraints to the first substitute record; and

in a circumstance where the first substitute record satisfies the set of recommendation engine constraints, provide the first substitute record to the external device. 
…determine that the at least one related record is unavailable;
in response to determining that the at least one related record is unavailable, determine at least one keyword metadata associated with the at least one related record;
select a first substitute record of a plurality of substitute records based at least in part on comparing the keyword metadata with a set of keywords associated with one or more substitute records;

33. The apparatus of Claim 32, wherein the related records query is received from an external device.                                                                                                                                                                                 
1… in a circumstance where the first substitute record satisfies the set of recommendation engine constraints, provide the first substitute record to the external device.
34. The apparatus of Claim 32, further caused to: generate, using the transaction data, one or more metrics for parings of records; and 
determine that the at least one related record is related to the at least one record using the one or more metrics.
2. The apparatus of claim 1, wherein the computer instructions are further configured to, when executed by the processor, cause the apparatus to:
generate one or more metrics for pairings of records using the transaction data; and
determine the at least one related record that is related to the identified at least one record using the one or more metrics.
35. The apparatus of Claim 34, wherein the one or more metrics comprise at least one of a confidence metric, a value metric, or a lift metric.
3. The apparatus of claim 2, wherein the one or more metrics comprise at least one of a confidence metric, a value metric, or a lift metric.
36. The apparatus of Claim 35, wherein the at least one related record is related to the at least one record when the confidence metric satisfies a first threshold and the lift metric satisfies a second threshold.
5. The apparatus of claim 1, wherein the computer instructions are further configured to, when executed by the processor, cause the apparatus to:

in a circumstance where the first substitute record does not satisfy the set of recommendation engine constraints, select a second substitute record.
37. The apparatus of Claim 32, wherein the recommendation engine constraints comprise a set of predefined rules.
6. The apparatus of claim 1, wherein the set of recommendation engine constraints comprise a rule requiring the first substitute record to be associated with a value that is less than a different value associated with the at least one record.
38. The apparatus of Claim 37, wherein the predefined rules comprise at least one of a pricing rule or a classification rule.
6. The apparatus of claim 1, wherein the set of recommendation engine constraints comprise a rule requiring the first substitute record to be associated with a value that is less than a different value associated with the at least one record.


Claims 39 and 46 of the current application are compared to Claim 1 of US Patent (10,102,308).  Claims 40 and 47 of the current application are compared to Claim 1 of US Patent (10,102,308).  Claims 41 and 48 of the current application are compared to Claim 2 of US Patent (10,102,308).  Claims 42 and 49 of the current application are compared to Claim 3 of US Patent (10,102,308).  Claims 43 and 50 of the current application are compared to Claim 5 of US Patent (10,102,308).  Claim 44 of the current application are compared to Claim 6 of US Patent (10,102,308).  Claims 45 and 51 of the current application are compared to Claim 6 of US Patent (10,102,308).  


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/WILSON LEE/               Primary Examiner, Art Unit 2152